FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Lithuania and the United Kingdom on July 29, 2016 and February 8, 2016 respectively. It is noted, however, that applicant has not filed a certified copy of the 2016086 and 1602191.7 applications as required by 37 CFR 1.55.  Applicant has filed the certified copy of the Lithuanian Application No. 2016082 (filed in Lithuania on July 13, 2016) in which the instant application is afforded said date for examination purposes.

Claim Status
	Claims 1-20 are pending.  Claim 15 is withdrawn as being directed to a non-elected invention due to the restriction requirement filed on May 17, 2021.  Claims 1-14 and 16-20 are currently up for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states, “the central controller” in line 1 to line 2 which is inconsistent with “the at least one central controller” now claimed throughout said claims (including claim 1 from which claim 4 depends).  Thus said limitation is unclear rendering the 112 rejection.  It is suggested to amend to “the at least one central controller” for consistency.  Appropriate action is required.
Claim 10 discloses “a second ozone detector” in line 6 which is an unclear limitation; as the Applicant amended line 2 of claim 10 from “a second ozone generator” to “a second ozone detector”.  It is suggested for the 
Claim 11 states, “the central controller” in line 1 to line 2 which is inconsistent with “the at least one central controller” now claimed throughout said claims (including claims 10 & 1 from which claim 11 depends).  Thus said limitation is unclear rendering the 112 rejection.  It is suggested to amend to “the at least one central controller” for consistency.  Appropriate action is required.
Claim 16 ultimately depends from claim 1.  Claim 16 discloses, “the main system process management tool (13) is a central controller...” in line 1 to line 2.  However, claim 1 has been amended to delete the limitation of the main system process management tool, and add the limitation of at least one central controller.  Therefore, the limitations of claim 16 are unclear because claim 1 no longer makes mention of a main system process management tool, and further adds the limitation of at least one central controller.  Thus, the 112 rejection exists.  Appropriate action is required.
Claim 17 ultimately depends from claim 1.  Claim 17 discloses, “the main system process management tool (13) is a central controller...” in line 1 to line 2.  However, claim 1 has been amended to delete the limitation of the main system process management tool, and add the limitation of at least one central controller.  Therefore, the limitations of claim 17 are unclear because claim 1 no longer makes mention of a main system process 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steckling (U.S. Publication No. 2008/0030144) in view of Goldsmith (U.S. Publication No. 2005/0124286).
Steckling discloses a disinfection system comprising:
At least one ozone generator (110) for generating ozone in gas and/or liquid media (paragraph 47); 
A first ozone detector (125) to measure the concentration of ozone in the gaseous medium (paragraphs 74 and 78); 
A programmable timer (15); 
At least one central controller (100); and 
At least one intermediate system process management tool (105).
While Steckling discloses that the disinfection system utilizes ozone for an HVAC system (paragraphs 9-12), the reference does not appear to disclose a presence detector for detecting persons within a room.  Goldsmith discloses a disinfection system 

Concerning claim 4, Steckling also discloses that the central controller is designed to control the at least one ozone generator according to a set ozone level (paragraphs 53 and 74).

With respect to claims 5 and 20, Steckling further discloses that the at least one central controller (100) is designed to stop the at least one ozone generator (110) based on stop value for the time of day when an airflow threshold is below a minimum (paragraphs 31, 51 and 52).

Regarding claim 6, the reference further discloses that the first ozone detector (125) is installed separately from the at least one ozone generator (110) as shown in Figure 1.



Concerning claims 13 and 14, Steckling also discloses that the at least one central controller (100) includes an input for receiving feedback data from more than one intermediate controller (105, 120) in a plurality of rooms to be disinfected (paragraphs 32-34 and 68); wherein the feedback data is transmitted from the intermediate controller (105) to the at least one central controller (100) via a cable or internet connection (paragraphs 47, 52, 61 and 62).

Claims 2, 3 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steckling (U.S. Publication No. 2008/0030144) in view of Goldsmith (U.S. Publication No. 2005/0124286) as applied above with respect to claim 1, and further in view of Lingrey et al. (U.S. Publication No. 2012/0053738).
Concerning claims 2 and 3, Steckling is relied upon as set forth above.  While Steckling discloses that the system is utilized in an HVAC unit, and that the ozone is started and stopped based upon the airflow therein (paragraphs 11-13 and 28-31); the reference does not appear to disclose that the timer is programmed according to a schedule and set time of a day, wherein said programmed schedule includes data on time of a year, workdays and holidays.  Lingrey discloses a system for conditioning the air in an HVAC system (claim 11), wherein the system is provided with a main processor (74) and a programmable timer to control the air therein.  The reference 
 
Concerning claims 16 and 17, Steckling also discloses that the main system process management tool is a central controller designed to control the at least one ozone generator according to a set ozone level (paragraphs 53 and 74).

With respect to claims 18 and 19, Steckling further discloses that the at least one central controller (100) is designed to stop the at least one ozone generator (110) based on stop value for the time of day when an airflow threshold is below a minimum (paragraphs 31, 51 and 52).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steckling (U.S. Publication No. 2008/0030144) in view of Goldsmith (U.S. Publication No. 2005/0124286) as applied above with respect to claim 1, and further in view of Stibich et al. (U.S. Patent No. 9,517,284).


Regarding claim 9, note that Steckling in view of Stibich meets these limitations as well.  More specifically, Steckling continues to disclose that the presence detector of claim 1 is an air flow detector (130), designed to measure air flow going out of the room to be disinfected inside an air vent of the HVAC for the room being disinfected (paragraph 79), and wherein the central controller (100) is designed to stop the ozone generator (110) if the air flow detector (130) detects that the air flow speed has dropped below the threshold value (paragraphs 28-38); which meets the limitations of claim 9.  Further as noted above, Stibich discloses a presence motion sensor detector of claim 1 .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steckling (U.S. Publication No. 2008/0030144) in view of Goldsmith (U.S. Publication No. 2005/0124286) as applied to claim 1 above, and further in view of Aamodt et al. (U.S. Publication No. 2013/0182749).
Steckling is relied upon as set forth above.  Steckling does not appear to disclose a second ozone detector, designed to measure ozone levels inside the air vent through which the air goes out of the room being disinfected and wherein the at least one central controller is designed to stop the ozone generator if the second ozone detector detects that the ozone level exceeds the set second stop value.  Aamodt discloses a system for disinfecting a room with ozone from an ozone generator (218d), wherein the system includes a central controller (paragraphs 98 and 99) and a first ozone detector (S9).  The reference continues to disclose a second ozone detector (S10), designed to measure ozone levels inside the air vent through which the air goes out of the room being disinfected and wherein the central controller is designed to stop the ozone generator if the second ozone detector detects that the ozone level exceeds the set second stop value (paragraphs 124-126, 129, 229, 230, 232, 233 and 247) in order to ensure that sufficient ozone concentrations are met within the room (paragraph 284).  As such, it would have been obvious to one of ordinary skill in the art at the effective 

Concerning claim 11, Steckling continues to disclose that the central controller (100) is configured to have different set stop values depending on the time of the day (paragraphs 74-79).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799